EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel withdrawn claims 11-14.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 10, the prior art of record does not disclose or suggest a surgical drape for a surgical device including a stiffener secured adjacent a second open end of a sheath, a pull member including a first end coupled to the stiffener and a second free end of the pull member is accessible such that a length of the pull member is wrapped around the stiffener in an un-deployed configuration of the sheath wherein the second open end is spaced relatively close to a first closed end, in combination with the other claimed elements.
The closest prior art includes Small et al. (US 4,308,864) which discloses a surgical drape that may be furled and unfurled by using pull straps (16). Pitaoulis (US 2013/0125901A1) discloses a surgical drape that includes tabs (22) that facilitate removal of a sleeve (10).  Gavriely et al. (US 2015/0347904A1) discloses a tourniquet including a sleeve (4;Fig. 6) that is attached to a plurality of straps (6). However, Small et al., Pitaoulis and Gavriely do not disclose that the pull straps or tabs are coupled to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771